Citation Nr: 0402796	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than June 7, 2001, 
for the grant of service connection and award of disability 
compensation benefits for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the RO which granted a claim of entitlement to service 
connection for paranoid schizophrenia and assigned a 100 
percent rating, effective from June 7, 2001.  The veteran was 
notified of the decision by a letter in October 2002.


REMAND

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) with respect to 
his claim of entitlement to an effective date earlier than 
June 7, 2001, for the grant of service connection and award 
of disability compensation benefits for paranoid 
schizophrenia.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  The Board concludes that VA 
has not satisfied its duty to notify the veteran of what is 
needed to substantiate the claim of entitlement to an 
effective date earlier than June 7, 2001, for the grant of 
service connection and award of disability compensation 
benefits for paranoid schizophrenia, particularly with 
respect to the information or evidence required of the 
veteran and the evidence that VA would obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

Because of the change in the law brought about by the VCAA 
and the lack of any evidence in the record of any 
notifications made pursuant to the VCAA, the Board is 
constrained to remand this case for compliance with the 
notice and duty-to-assist provisions contained in this law.  
In addition, because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board further finds that it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of what is 
yet required to substantiate his claim 
for an earlier effective date and of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim, if any.  38 C.F.R. 
§ 3.159 (2003).  

2.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should re-adjudicate the claim.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the statement 
of the case was issued in February 2003.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

